                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIEGO OLMEDO LOMELI, et al.,                      Case No. 19-cv-01275-SK
                                   8                    Plaintiffs,
                                                                                           ORDER TO SHOW CAUSE FOR
                                   9             v.                                        FAILURE TO APPEAR
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On January 23, 2020, the Court granted a stipulation to continue the case management

                                  14   conference in this action to March 9, 2020. (Dkt. No. 46.) The Court denied another stipulation to

                                  15   further continue the case management conference. (Dkt. No. 49.) On Friday, March 6, 2020, the

                                  16   Court granted Plaintiff’s request to appear at the case management conference by telephone. (Dkt.

                                  17   No. 53.) However, Plaintiff’s counsel failed to appear.

                                  18          Accordingly, the Court HEREBY issues an ORDER TO SHOW CAUSE why monetary

                                  19   sanctions in the amount of $500 should not be imposed on counsel and why this case should not

                                  20   be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

                                  21   Procedure. Plaintiff shall respond in writing by no later than March 19, 2020 as to why such

                                  22   sanctions should not be imposed.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 9, 2020

                                  25                                                   ______________________________________
                                                                                       SALLIE KIM
                                  26                                                   United States Magistrate Judge
                                  27

                                  28
